[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-15394                ELEVENTH CIRCUIT
                                                             OCTOBER 16, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                       D. C. Docket No. 04-00079-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

KAVON WALTER MOSLEY,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                              (October 16, 2009)

Before DUBINA, Chief Judge, WILSON and FAY, Circuit Judges.

PER CURIAM:

     Appellant Kavon Walter Mosley, a pro se federal prisoner, appeals the
district court’s denial of his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2). Mosley’s motion was based on Amendment 706, which lowered the

base offense levels applicable to certain crack cocaine sentences. The district court

denied the motion, finding that Mosley was sentenced as a career offender under

U.S.S.G. § 4B1.1. On appeal, Mosley argues that the district court did not

sentence him as a career offender because his sentence of 274 months’

imprisonment was below the mandatory minimum 300-month sentence found in

U.S.S.G. § 4B1.1(b)(B), and therefore he was eligible for a sentence reduction.

Mosley contends that the district court also erred in refusing to consider the 18

U.S.C. § 3553(a) factors. Finally, Mosley argues that if the district court originally

sentenced him as a career offender, that classification was incorrect.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983,

984 (11th Cir. 2008). A district court may modify a term of imprisonment “in the

case of a defendant who was sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). Amendment 706, which has been made

retroactive, amended the drug quantity table in § 2D1.1(c) “to provide a two-level

reduction in base offense levels for crack cocaine offenses.” United States v.



                                           2
Moore, 541 F.3d 1323, 1325 (11th Cir. 2008), cert. denied, McFadden v. United

States, 129 S. Ct. 965 (2009), and cert. denied, 129 S. Ct. 1601 (2009). However,

if a defendant is a career offender, his base offense level is determined under the

career offender guideline in § 4B1.1(b) and not the drug quantity guideline in

§ 2D1.1(c). Id. at 1327-28. Therefore, Amendment 706 has no effect on a career

offender’s applicable guideline range. Id. The offense level for a defendant who

qualifies as a career offender is determined according to the statutory maximum for

his underlying crime. U.S.S.G. § 4B1.1(b). In United States v. Moreno, 421 F.3d

1217, 1220 (11th Cir. 2005), we explained that, under section 3582(c)(2), all

“original sentencing determinations remain unchanged with the sole exception of

the guideline range that has been amended since the original sentencing.” (internal

quotation marks omitted).

      Because the district court sentenced Mosley as a career offender,

Amendment 706 to the Sentencing Guidelines did not lower his guidelines range,

and he was not entitled to resentencing under 18 U.S.C. § 3582(c)(2). As such, the

district court did not have authority to consider the § 3553(a) factors. Additionally,

Mosley’s challenge to his original designation as a career offender is misplaced

because, during a § 3582(c)(2) proceeding, the district court may not disturb any of

its original factual findings. Accordingly, we affirm the district court’s order



                                           3
denying Mosley a sentence reduction.

      AFFIRMED.




                                       4